EXHIBIT 10.39(n)







AMENDMENT No. 14 TO PURCHASE AGREEMENT DCT-054/98



 

This Amendment No. 14 (the "Amendment") dated as of January 24, 2002 is between
EMBRAER - Empresa Brasileira de Aeronautica S.A. ("EMBRAER") and ExpressJet
Airlines, Inc. (formerly known as Continental Express, Inc.) ("BUYER"),
collectively hereinafter referred to as the "PARTIES", and relates to Purchase
Agreement No. DCT-054/98 dated December 23, 1998, as amended from time to time
(together with its Attachments and Amendments the "EMB-135 Purchase Agreement")
for the purchase of up to fifty (50) new EMB-135 aircraft (the "AIRCRAFT").

All terms defined in the EMB-135 Purchase Agreement shall have the same meaning
when used herein and in case of any conflict between this Amendment and the
Purchase Agreement, this Amendment shall control.



WHEREAS, BUYER desires to acquire nine (9) EMB-145 LR Aircraft (the "145 LR
AIRCRAFT") and eleven (11) EMB-145 XR Aircraft (the "145 XR AIRCRAFT") and
EMBRAER desires to sell such 145 LR and XR AIRCRAFT;



WHEREAS, simultaneous with the signing and delivery of this Amendment, BUYER and
EMBRAER are amending Purchase Agreement GPJ-003/96 to provide for the purchase
by BUYER of the 145 LR AIRCRAFT and 145 XR AIRCRAFT;



WHEREAS, in connection with such amendment of Purchase Agreement GPJ-003/96,
BUYER and EMBRAER wish to amend the EMB-135 Purchase Agreement to reduce the
number of aircraft that will be purchased by BUYER thereunder from 50 AIRCRAFT
to 30 AIRCRAFT.



NOW, THEREFORE, for good and valuable consideration which is hereby
acknowledged, EMBRAER and BUYER hereby agree as follows:



 

The text of Paragraph a. of Article 2 of the EMB - 135 Purchase Agreement is
hereby deleted and replaced with the following:



EMBRAER shall supply and BUYER shall purchase and take delivery of thirty (30)
newly manufactured AIRCRAFT ("FIRM AIRCRAFT") upon the terms and conditions
contained in this Agreement together with the Attachments hereto which shall be
deemed to be part of this Agreement.



 

The text of Paragraph a. of Article 5 of the EMB - 135 Purchase Agreement is
hereby deleted and replaced with the following:



AIRCRAFT:

Subject to payment in accordance with Article 4 hereof and compliance with the
conditions of this Agreement, the AIRCRAFT shall be made available for delivery
by EMBRAER to BUYER in F.A.F. (Fly Away Factory) condition, at São José dos
Campos, State of São Paulo, Brazil, according to the following schedule:





 



Aircraft

Aircraft Contractual

Delivery Dates

Aircraft

Aircraft Contractual

Delivery Dates

1st

July 1999

16th

October 2000

2nd

August 1999

17th

November 2000

3rd

September 1999

18th

December 2000

4th

October 1999

19th

January 2001

5th

November 1999

20th

January 2001

6th

December 1999

21st

February 2001

7th

January 2000

22nd

February 2001

8th

February 2000

23rd

March 2001

9th

March 2000

24th

March 2001

10th

April 2000

25th

April 2001

11th

May 2000

26th

April 2001

12th

June 2000

27th

May 2001

13th

July 2000

28th

September 2001

14th

August 2000

29th

October 2001

15th

September 2000

30th

November 2001



 

4.

All other terms and conditions of the EMB - 135 Purchase Agreement, which are
not specifically amended by this Amendment, shall remain in full force and
effect without any change.





[Intentionally left blank]



IN WITNESS WHEREOF, EMBRAER and BUYER, by their duly authorized officers, have
entered into and executed this Amendment No. 14 to the Purchase Agreement to be
effective as of the date first written above.



 

EMBRAER - Empresa Brasileira EXPRESSJET AIRLINES, INC.

de Aeronautica S.A.



 

By : /s/ Horacio Aragenes Forjaz By :/s/Frederick S.Cromer

Name : Horacio Aragenes Forjaz Name : Frederick S. Cromer

Title : Executive Vice President Title : Vice President and

Planning and Organizational Chief Financial Officer

Development ExpressJet Airlines, Inc.



By : /s/ Flavio Rimoli

Name : Flavio Rimoli

Title : Director of Contracts



Date : January 24, 2002 Date : January 24, 2002

Place : San Jose Dos Campos, S.P. Place: Houston, Texas



Witness: /s/ Fernando Bueno Witness: /s/ Amy K. Sedano

Name : Fernando Bueno Name: Amy K. Sedano

